Citation Nr: 0501328	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1947 to 
August 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In an October 2003 decision, the Board found 
that new and material evidence had been submitted to reopen 
the veteran's previously denied claim.  The Board then 
remanded the reopened claim to the RO for further evidentiary 
development.

As previously noted, on his May 2002 substantive appeal, the 
veteran requested to appear at a hearing before a Member of 
the Board, at the RO.  However, in an October 2002 signed 
statement, the veteran withdrew his hearing request and 
requested that his case be forwarded to the Board for a 
decision on his claim.  As a result, the Board believes all 
due process requirements were met with regard to his hearing 
request.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service, or that sensorineural hearing loss 
was manifested within one year after separation, and any 
current hearing loss is not shown to be related to service or 
any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The service medical records reveal that, when examined for 
enlistment into service in November 1947, the veteran's 
hearing was 15/15, bilaterally, on the whispered voice test.  
The clinical records are not indicative of any complaints of, 
or treatment for, defective hearing.  When examined for 
discharge and re-enlistment in November 1950, and when he was 
examined for discharge in August 1953, the veteran's hearing 
was 15/15, bilaterally, on the whispered and spoken voice 
tests.

According to the veteran's Honorable Discharge record, his 
military occupational specialty in service was general 
instructor.

Post-service, VA examined the veteran in December 1962.  
According to the VA ear, nose, and throat (ENT) consultation 
report, the veteran complained of hearing trouble and 
described difficulty in his work as a public interviewer.  He 
also had difficulty in hearing when the noise level was high.  
The veteran said his left ear seemed worse than his right 
ear.  On examination, hearing acuity to conversational voice 
was at 20 feet in each ear.  The VA examiner said the veteran 
might have a high frequency loss of hearing that could only 
be detected by examination with the perimeter instrument.  
The external ear canals were normal.  The tympanic membranes 
were both intact, and there was no evidence of middle ear 
disease other than a moderate amount of retraction of the 
upper portions of both membranes.  Examination of the nose 
revealed that both the internal and the external architecture 
were normal, and there was no evidence of sinus or nasal 
disease.  The veteran's mouth, tongue, teeth, tonsils, 
larynx, and pharynx were normal.  The diagnosis was hearing 
acuity in the right ear, 20 feet and, in the left ear, 20 
feet to conversational voice.  The VA examiner reiterated 
that the veteran might have a high frequency loss of hearing. 
The veteran was not referred the VA audiology clinic, and it 
was noted that that there was no record of treatment for 
defective hearing in service.

VA and non-VA medical records and examination reports, dated 
from 1968 to 2001, are associated with the claims file.  A 
February 1968 VA examination report is not referable to 
complaints or diagnosis of hearing loss.

A March 1975 VA examination report indicates that the veteran 
complained of being hard of hearing, but findings and 
diagnoses were not referable to any hearing loss.  The report 
of a VA neurological examination performed in May 1979 does 
not contain any indication of hearing loss. 

A December 1999 private medical record reflects that 
audiogram findings, in pure tone thresholds, in decibels, 
appeared to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
80
85
85
LEFT
       
20
40
65
70
75

In a March 2001 letter, C.H., M.D., documented the findings 
of the veteran's December 1999 evaluation.  It was noted 
that, in November 1999, the veteran gave a history of 
longstanding hearing loss, worse in the left ear.  He gave a 
history of noise exposure, in the form of gunfire, years 
before, and a history of smoking for twenty-five years, but 
said he had quit in approximately 1956.  There was no other 
history regarding his ears or hearing.  Dr. H. found that the 
veteran had a mild to profound down-sloping sensorineural 
hearing loss in the left ear, and a mild to severe down-
sloping sensorineural hearing loss in the right ear.  The 
physician advised the veteran that there was no way to 
determine, with certainty, precisely what had caused his 
hearing loss.  Dr. H. stated, "[w]hile the pattern was 
typical of noise-induced hearing loss, the contribution from 
any period of noise exposure can never be determined from 
just one hearing test."

Further, Dr. H. said that other potential contributing causes 
might have been the veteran's cigarette smoking, 
atherosclerosis, a genetic tendency toward progressive 
hearing loss, and any other medical problems the veteran had.  
Dr. H. said that it was impossible to determine how much any 
of these problems had contributed to the veteran's hearing 
loss, but it was very likely that more than one of them were 
to blame.

In a December 2001 written statement, the veteran said that, 
after basic training, he was sent to instructor's school and 
was assigned to the base firing range.  He said all Air Force 
recruits had to complete training in firing sub-machine guns, 
45 caliber pistols, and M1 carbines.  He indicated that 
essentially most of the recruits had never fired a weapon, 
and his job was to assist them when their weapons 
malfunctioned or they had problems with their weapons.  The 
veteran said there were six firing bays that were divided by 
earthen hills to prevent bullets from going astray.  Each of 
the six bays had sixty recruits simultaneously firing daily, 
five days a week, for the two-and-one-half years he worked on 
the range.  He said the firing bays held the noise of all 
these weapons and it was "deafening".  During that time, 
the veteran said, he was not provided any type of ear 
protection.  Further, the veteran said that, on one occasion, 
as he bent down to pick up a magazine that had fallen, a 
recruit fired over the top of his head, and the noise was 
deafening.  He said that in those days he experienced hearing 
loss and, often, ringing in his ears, but it was considered 
"part of [his] job".  The veteran said his parents and 
brother had no hearing problems.

Pursuant to the Board's October 2003 remand, in April 2004 
the RO scheduled the veteran for a VA audiology examination.  
In a letter dated April 6, 2004, and sent to the veteran's 
most current address of record, the VA medical center advised 
him of the date and time of the VA examination scheduled 
three weeks later.  The VA medical center advised the RO that 
the veteran failed to report for the scheduled VA 
examination.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed May 2002 statement of the 
case (SOC), and by a supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the August 2004 SSOC contains the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma when he entered service and was exposed to noise, 
including weapons fire, during the time he was a firing range 
instructor in the U.S. Air Force.  He argues that he worked 
on the firing range for over two years and was not provided 
with any ear protection.  His service personnel records 
indicate that he was trained as a general instructor.

The veteran contends that his bilateral hearing loss is 
directly related to active service.  With reference to 
contemporaneous documentation, the evidence of record shows 
that, at his enlistment examination performed when he entered 
service in November 1947, no hearing loss was reported.  
Service medical records on file are negative for reference to 
a complaint of hearing difficulty.  In November 1950, when 
examined for discharge and reenlistment, and when he was 
examined for discharge in August 1953, his hearing was 
normal, and no ear abnormality was reported.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no evidence of any treatment for a hearing 
loss in either ear during service. The Board acknowledges, 
and has no reason to doubt, the veteran's assertion that he 
was exposed to acoustic trauma from extensive small arms fire 
in service, both in training and while serving as a firing 
range instructor.  Nevertheless, although the veteran has 
reported that he had a hearing problem after his release from 
active service, the first post-service medical evidence even 
suggesting hearing loss is from 1962, when a VA examiner did 
little more than speculate that the veteran "might" have 
hearing loss, nearly nine years after his separation from 
active service.  The first audiogram reflecting hearing loss 
was from December 1999, nearly 46 years after his separation 
from active service.

While, as noted, 38 U.S.C.A. § 3.385 does not bar service 
connection for bilateral hearing loss, it does not compel 
service connection either, even though the veteran currently 
meets its criteria.  Ledford v. Derwinski, 3 Vet. App. at 89.  
However, the current medical record is totally devoid of any 
competent and probative medical opinion to link any current 
bilateral hearing loss to service.  In his March 2001 
statement, Dr. H. said that the veteran gave a history of 
noise exposure from gunfire years before.  Even accepting 
that undocumented history, it would still fall a number of 
years short of relating back to service from 1947 to 1953. 

In fact, Dr. H. expressly stated that that there was no way 
to determine with certainty precisely what had caused the 
veteran's hearing loss and "[w]hile the pattern was typical 
of noise-induced hearing loss, the contribution from any 
period of noise exposure can never be determined from just 
one hearing test."

Further, according to Dr. H., other potential contributing 
causes might have been the veteran's cigarette smoking, 
atherosclerosis, a genetic tendency toward progressive 
hearing loss, and any other medical problems the veteran 
might have.  Dr. H. said that it was impossible to determine 
how much any of these problems had contributed to the 
veteran's hearing loss, but thought it was very likely that 
more than one of them were to blame.  Nothing in the 
specialist's opinion can be construed to attribute the 
veteran's bilateral hearing loss to his period of active 
service, including exposure to acoustic trauma in service.

The medical evidence documents that the veteran had normal 
hearing when he entered service in 1947, and his bilateral 
hearing was normal when he was examined for separation in 
1953.  When examined by VA in 1962, while a hearing loss was 
considered, an audiogram was not performed and a hearing loss 
was not diagnosed.

Moreover, the Board notes that the veteran failed to report 
for a VA audiology examination scheduled in April 2004 that 
might have provided additional information regarding the 
veteran's claim.  Regulations provide that when entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination and the claimant, without good cause, 
fails to report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based upon the evidence of record.  
However, when the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  See, e.g., 38 C.F.R. § 3.655 (2004).  
Here, the veteran was notified in writing of the scheduled 
2004 examination, the notice was sent to his most current 
address of record, and he did not request that the VA 
examination be rescheduled.  Thus, the Board must rely upon 
the evidence in the claims file to reach its decision.

Accordingly, as it has not been shown that the veteran's 
bilateral hearing loss is related to service or any incident 
thereof, service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  The Board 
emphasizes that the determination in this case is a medical 
one that must be based upon the professional evidence of 
record, rather than lay opinion.  

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


